Title: To Thomas Jefferson from Joseph Marx, 24 August 1823
From: Marx, Joseph
To: Jefferson, Thomas


Sir
Richmond
24th Aug 1823
My Son Samuel Marx accompanied by his Friend Mr G. A. Myers, on the way to the Springs for the bennefit of their health, will pass near Monticello, to gratify their ardent desire, to pay their Respects to the venerated owner. I have probably been led to tresspass, in taking the liberty of introducing themWith Sentiments of great Respect, I have the honor to be SirYour most Obt ServtJoseph Marx